Citation Nr: 1336913	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral leg disability, to include peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to August 1959 earning, among other things, a combat infantry badge (CIB) for his combat service in the Korean War.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

When the case was before the Board in March 2013, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for left ankle disability was resolved by an August 2013 rating decision granting the claim.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

No chronic disorder of either leg, to include peripheral vascular disease, was present until more than one year following the Veteran's discharge from service and no such disorder is etiologically related to service.







CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral leg disability, to include peripheral vascular disease, have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in  a letter sent in August 2009, prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Unfortunately, the Veteran's service treatment records are unavailable due to a fire-related incident.  Similarly, VA received notice from the Social Security Administration (SSA) that records associated with his grant of SSA disability benefits were destroyed.  Attempts to rebuild the record from other sources were unsuccessful.  The Board finds any further attempts to locate the Veteran's service treatment records or rebuild SSA records would be futile.

All other private or VA medical records identified by the Veteran have been obtained, to the extent possible.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In addition, pursuant to the Board's remand directive, the Veteran was provided a VA examination in May 2013 to determine the nature and etiology of the Veteran's bilateral leg disability.  The examination report reflects that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history.  In addition, the examiner properly supported the opinion provided.  Therefore, the Board has determined that the report is in compliance with the Board's remand directive and is adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Section 1154(b) does not negate the need for medical evidence of a nexus between a service disease or injury and a current disability.   See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arteriosclerosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

The Veteran claims he twisted his ankle either falling off a deck or jumping off a tank in 1958 while stationed in Germany.  He is currently service-connected for residuals of this left ankle injury.  He does not recall having had any specific problems in his legs during service, but does recall some in-service knee pain.  

Unfortunately, the Veteran's service treatment records are largely unavailable due to a fire-related incident.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Here, the only service treatment record obtained is unrelated to the current claim.  His DD-214, however, confirms he received a CIB for his combat service.  

After service, there are no documented complaints of leg pain until the 1980s, nearly three decades after service.  In January 1974, nearly two decades after service, the Veteran was treated for a gunshot wound (GSW) of the abdomen and back.  VA and private treatment records show complaints of back pain "radiating" into his legs in the 1980s.  In July 1989, for example, the Veteran complained of increased back pain with "swelling" in his legs.  In August 1989, the Veteran complained of an aching back radiating into his legs.  At that time, however, the neurological examination was negative.  Rather, the examiner noted the old bullet fragments in the Veteran's spine and diagnosed him with chronic muscle ligament strain in the lower back.  No diagnosis was rendered related to his legs.  He continued to complain of swelling in the legs and "radiating" pain into the legs into the 1990s.

The Veteran was afforded a general VA examination in June 1992.  The examiner noted evidence of a low back condition due to a post-service GSW to include "radiating pain to his legs."  In the same report, the examiner also found arterial insufficiency of the left lower extremity, but did not render an opinion as to etiology.  In April 1994, the Veteran was afforded another VA examination where the examiner noted the Veteran's complaints of progressive pain in the low back going into his left leg.  The examiner noted the Veteran's history of being shot in the back in the 1970s.

VA outpatient treatment records through 2013 indicate complaints of leg cramping and swelling of the legs related to high blood pressure, high salt intake, and other vascular problems.  These records also confirm a diagnosis of peripheral vascular disease and a lengthy history of hypertension and coronary artery disease (CAD). 

Pursuant to the Board's prior remand, the Veteran was afforded a VA examination in May 2013.  The examiner diagnosed the Veteran with peripheral vascular disease of the legs.  The examiner rendered no other diagnosis involving the Veteran's lower extremities.  With regard to etiology, the examiner opined that the Veteran's peripheral vascular disease was "less likely as not" related to his military service.  The examiner explained that the Veteran did not recall any significant leg problems during service.  Peripheral vascular disease, moreover, is not due to service but rather "due to genetically determined arteriosclerotic disease aggravated by tobacco use."

The Board finds the examiner's opinion persuasive.  It is based on a complete physical examination, consideration of the Veteran's statements and reported medical history, and a thorough review of the claims folder.  Also compelling, no medical professional has ever linked the Veteran's peripheral vascular disease or any other current leg disorder to any incident of his military service.  

The Board has carefully considered the Veteran's statements and description of in-service events, especially in light of his combat service and unavailable service treatment records.  The examiner also considered his description of in-service events, injury, and symptoms in rendering the opinion.  

In short, the evidence of record indicates the Veteran did not develop a chronic disorder of either leg until more than one year following his discharge from service.  The Veteran denies any specific trauma or problem with his legs during service.  In addition, the medical evidence shows that he has a post-service history of leg pain due to his non service-connected back disability and that his current bilateral leg disability is due to arteriosclerosis which the VA medical opinion indicates is unrelated to the Veteran's active service.  No medical professional has ever linked the Veteran's bilateral leg disability to his military service.

Accordingly, service connection is not warranted for the Veteran's bilateral leg disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral leg disability, to include peripheral vascular disease, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


